758 So. 2d 719 (2000)
Debra BOHLER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-2071.
District Court of Appeal of Florida, Fourth District.
April 12, 2000.
*720 Richard L. Jorandby, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant's motion for rehearing. We withdraw the opinion issued February 9, 2000 and substitute the following:
We affirm appellant's sentence pursuant to the Prison Releasee Reoffender Act (PRRA). Rollinson v. State, 743 So. 2d 585 (Fla. 4th DCA 1999). We also hold that the PRRA applies to appellant even though she was released prior to its effective date because the crimes occurred within three years of her release but after the effective date of the statute. See id. at 587-88; Plain v. State, 720 So. 2d 585, 586 (Fla. 4th DCA 1998), rev. denied, 727 So. 2d 909 (Fla.1999).
However, we reverse appellant's sentences imposed pursuant to both the Habitual Felony Offender Act and the PRRA. The two sentences violate double jeopardy. See Adams v. State, 750 So. 2d 659 (Fla. 4th DCA 1999). On remand the trial court shall resentence appellant pursuant only to the Prison Releasee Reoffender Act. Glave v. State, 745 So. 2d 1065 (Fla. 4th DCA 1999); Lewis v. State, 751 So. 2d 106 (Fla. 5th DCA 1999).
AFFIRMED in part, REVERSED in part, and REMANDED.
DELL, STONE and TAYLOR, JJ., concur.